Exhibit 10.1

 

July 31, 2014

 

Mary G. Puma, Chairman and Chief Executive Officer

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

 

Re: Base Compensation of Chief Executive Officer and Chairman

 

Dear Mary:

 

This letter confirms the arrangement between Axcelis Technologies, Inc. and you
regarding a 20% base pay decrease approved by the Compensation Committee on
July 30, 2014, effective August 30, 2014, and first impacting payroll on
September 5, 2014.  Your annual rate of pay beginning on that date will be
$440,000, which rate shall continue through December 31, 2014 or such later date
as we mutually agree to continue such reduced rate of pay.  Upon the termination
of the salary reduction period described in the foregoing sentence, your base
pay will increase to the rate of $550,000 per annum or such other amount fixed
by the Compensation Committee, subject to the minimum annual base pay set in
your Employment Agreement with the Company dated as of November 6, 2007 (your
“Employment Agreement”).

 

Notwithstanding the reduction in your rate of pay, in the event that you are at
any time entitled to separation pay under your Employment Agreement or your
Change of Control Agreement with the Company dated as of November 6, 2007 and
amended on April 27, 2012, all amounts due to you shall be calculated as if such
reduction in pay had not occurred and your current rate of pay had continued in
effect during the pay reduction period.

 

Please sign below to indicate your agreement to the foregoing.  Thank you.

 

 

 

Best regards,

 

 

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lynnette C. Fallon

 

 

Lynnette C. Fallon

 

 

Executive Vice President HR/Legal and General Counsel

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Mary G. Puma

 

 

Mary G. Puma

 

 

 

--------------------------------------------------------------------------------